         Case 1:19-cr-00690-KPF Document 123 Filed 03/17/21 Page 1 of 2


                                                                       MEMO ENDORSED

NEW JERSEY OFFICE                                                          NEW YORK OFFICE
130 POMPTON AVENUE                                                         48 WALL STREET, 5TH FLOOR
VERONA, NJ 07044                                                           NEW YORK, NY 10005
(973) 239-4300                                                             (646) 779-2746

                                     LORRAINE@LGRLAWGROUP.COM
                                        WWW.LGAULIRUFO.COM
                                         FAX: (973) 239-4310
                                              _________

Hon. Katherine Polk Failla                          March 16, 2021
United States District Court Judge
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Federal Square
New York, NY 10007

                      Re: United States v. Tavarez (Luis Meson) (KPF) 19 cr 690

Dear Judge Failla:

        On December 7, 2020, Your Honor ordered the release of Mr. Meson on bail, and
permitted him to reside with a family friend, Pedro Reyes, who has a studio apartment. On
February 23, 2021, at the request of Mr. Meson, Your Honor modified his bail to permit him to
reside with his Aunt Sonya Ramirez. Ms. Ramirez was advised by her landlord that Mr. Meson
can no longer reside with her because only one person is permitted to live in her apartment.
Therefore, we are respectfully requesting that Mr. Meson be permitted to live with another Aunt,
Ledy Patricia Casado, who lives in Brooklyn in a two-bedroom apartment with her son. Neither
Aline Flordr, AUSA nor Mohammed Ahmed, Mr. Meson’s Pretrial Service Officer have any
objection to this request. If Your Honor grants this bail modification request, Mr. Meson will
coordinate his move with Pretrial Services. Your Honor’s consideration of this request is greatly
appreciated.


                                                            Respectfully submitted:
                                                            s/
                                                            Lorraine Gauli-Rufo
                                                            Attorney for Luis Meson
cc: All Counsel of Record
     Case 1:19-cr-00690-KPF Document 123 Filed 03/17/21 Page 2 of 2




Application GRANTED.

Dated:    March 17, 2021                 SO ORDERED.
          New York, New York



                                         HON. KATHERINE POLK FAILLA
                                         UNITED STATES DISTRICT JUDGE
